RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                            NO. 2019-CA-000287-MR


SEAN ODE HUDDLESTON, SR.                                             APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE AUDRA J. ECKERLE, JUDGE
                        ACTION NO. 18-CI-000546



LOUISVILLE-JEFFERSON COUNTY
PUBLIC DEFENDER CORPORATION                                            APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Sean Ode Huddleston, Sr., appeals from the Jefferson

Circuit Court’s summary judgment in favor of Louisville-Jefferson County Public

Defender Corporation (hereinafter “the Corporation”). In its judgment, the trial

court found that the Corporation was entitled to governmental immunity.

Following a careful review of the record, the briefs, and the law, we affirm.
                In July 2012, Huddleston was charged with one count each of sodomy

in the first degree;1 wanton endangerment in the first degree;2 assault in the fourth

degree, domestic violence, minor injury;3 and unlawful imprisonment in the first

degree4 in Jefferson County. He was appointed a public defender, Ashley Michael.

Michael, like all public defenders in Jefferson County, was employed by the

Corporation. On the day of Huddleston’s preliminary hearing, the Commonwealth

made a plea offer which would require Huddleston to plead guilty to sexual abuse

in the first degree;5 wanton endangerment in the first degree; and assault in the

fourth degree, domestic violence, minor injury. The Commonwealth

recommended a sentence of nine years’ imprisonment. On the advice of counsel,

Huddleston accepted the Commonwealth’s plea offer.

                Prior to Huddleston’s sentencing, Michael ceased working for the

Corporation and Huddleston was assigned a new public defender by the

Corporation. Huddleston then moved for appointment of new counsel due to a

potential conflict of interest relating to Michael’s representation of him, which



1
    Kentucky Revised Statutes (KRS) 510.070, a Class B felony.
2
    KRS 508.060, a Class D felony.
3
    KRS 508.030, a Class A misdemeanor.
4
    KRS 509.020, a Class D felony.
5
    KRS 510.110, a Class D felony.

                                               -2-
precluded the Corporation from continuing to represent him. The trial court

granted the motion and the Corporation was stricken as counsel of record for

Huddleston. He was then appointed private counsel.

                 In January 2013, Huddleston’s new counsel moved to withdraw his

guilty plea. After a hearing on the motion, the trial court denied Huddleston’s

motion. He was subsequently sentenced to nine years’ imprisonment in

accordance with the plea agreement.

                 Huddleston then appealed the denial of his motion to withdraw his

guilty plea, and this Court reversed the trial court’s order and remanded the matter

to permit Huddleston to withdraw his guilty plea. Huddleston v. Commonwealth,

No. 2013-CA-001538-MR, 2015 WL 3429379, at *6 (Ky. App. May 29, 2015).

This Court was “troubled by the legal representation afforded to Huddleston.” Id.

at *5. On remand, Huddleston withdrew his guilty plea and entered a plea of not

guilty. He was subsequently indicted on two counts of sodomy in the first degree;

one count of wanton endangerment in the first degree; one count of assault in the

fourth degree, domestic violence, minor injury; and one count of unlawful

imprisonment in the first degree.

                 Ultimately, Huddleston’s new counsel negotiated a plea agreement

with the Commonwealth. On January 18, 2017, Huddleston entered an Alford6


6
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).

                                                 -3-
plea to one count of assault in the fourth degree and was sentenced to twelve

months’ incarceration, which was deemed served by Huddleston’s pretrial

confinement. Huddleston was confined for more than four years – from his arrest

in July 2012, until the date his plea was entered.

             On January 24, 2018, Huddleston filed suit against Michael and the

Corporation, alleging that Michael was negligent in her representation of him,

which resulted in his imprisonment for greater than twelve months, the maximum

sentence allowed for the misdemeanor to which he pled. Huddleston further

alleged the Corporation was negligent in its hiring and retention of Michael.

             The Corporation filed its answer, asserting that it was entitled to

qualified official immunity, governmental immunity, or official immunity. The

Corporation later moved for summary judgment on the grounds it was entitled to

governmental immunity. After Huddleston responded to the Corporation’s motion,

the Supreme Court of Kentucky decided Jacobi v. Holbert, 553 S.W.3d 246 (Ky.

2018), holding that the Department of Public Advocacy (hereinafter “DPA”) was

entitled to governmental immunity. The trial court then granted leave for

supplemental briefing on the Jacobi decision and heard oral arguments on the

Corporation’s motion.

             On January 3, 2019, the trial court granted summary judgment on the

basis that the Corporation was entitled to governmental immunity. The trial court


                                         -4-
found the Corporation satisfied the two-prong analysis articulated by the Supreme

Court of Kentucky in Comair, Inc. v. Lexington-Fayette Urban County Airport

Corporation, 295 S.W.3d 91 (Ky. 2009). Huddleston timely filed motions

pursuant to CR7 54.05 and CR 52.02 requesting additional findings of fact. The

trial court denied the motions as unnecessary. This appeal followed.

                On appeal, Huddleston argues the trial court erred in granting

summary judgment on the basis that the Corporation was entitled to governmental

immunity without sufficient factual and legal information in the record.

Furthermore, Huddleston contends the trial court failed to make essential findings

of fact with regard to the “parentage” component of the immunity analysis.

                Summary judgment is appropriate where “the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” CR 56.03.

                       When ruling on a party’s motion for summary
                judgment, the trial court must view all evidence in the
                light most favorable to the non-moving party and resolve
                all doubts in his favor. The movant bears the initial
                burden of showing that no genuine issue of fact exists.
                Then, the burden shifts to the non-movant to show at
                least some affirmative evidence showing that there is a
                genuine issue of material fact for trial. Summary



7
    Kentucky Rules of Civil Procedure.

                                           -5-
             judgment is only proper where the movant shows that the
             adverse party could not prevail under any circumstances.
                    When reviewing a summary judgment decision,
             appellate courts need not defer to the trial court’s ruling.
             As legal conclusions are involved and findings of fact are
             not at issue, appellate review shall be conducted under a
             de novo standard. Appellate courts must only ask
             whether the trial court correctly found there were no
             genuine issues as to any material fact and that the moving
             party was entitled to judgment as a matter of law.

Buda v. Schuler, 352 S.W.3d 350, 354 (Ky. App. 2011) (internal quotation marks

and citations omitted).

             Huddleston argues that the Supreme Court’s decision in Jacobi is

inapplicable to the Corporation’s immunity status and that the Corporation is only

entitled to qualified official immunity rather than governmental immunity. The

Corporation contends that it performs a governmental function by legislative

mandate with sufficient oversight by the DPA, which entitles it to governmental

immunity.

             “Governmental immunity is the public policy, derived from the

traditional doctrine of sovereign immunity, that limits imposition of tort liability on

a government agency.” Yanero v. Davis, 65 S.W.3d 510, 519 (Ky. 2001) (internal

quotation marks, brackets, and citation omitted). In determining the immunity

status of “quasi-governmental” or “public” entities, such as the Corporation, the

framework for analysis is detailed in Comair, 295 S.W.3d at 99. This framework



                                          -6-
requires a court to consider both an entity’s source, or “parentage,” and the nature

of its function. Id. These two prongs should not be viewed as a rigid test but

should instead be “treated as a guiding principle[.]” Id.

             We begin our analysis with the question of whether the Corporation

performs an integral governmental function because, in light of the Supreme

Court’s decision in Jacobi, Huddleston does not contest this point. The Supreme

Court emphasizes this as the “more important aspect” of the determination of an

entity’s entitlement to governmental immunity. Id. An entity is entitled to

governmental immunity only where it performs a governmental, rather than

proprietary, function. Yanero, 65 S.W.3d at 519. “An analysis of what an agency

actually does is required to determine its immunity status.” Autry v. Western

Kentucky University, 219 S.W.3d 713, 717 (Ky. 2007).

             “[T]he assurance of justice for indigent defendants is an essential

governmental task. Not only is it essential but it is constitutionally-mandated.”

Jacobi, 553 S.W.3d at 255.

             Although legal representation can be a proprietary
             function, for DPA attorneys, it is not done for a
             proprietary purpose. It is intended as the fulfillment of
             the Commonwealth’s responsibility to provide counsel
             for indigent defendants. DPA attorneys are paid but the
             agency itself is not in its business for profit. In fact, KRS
             31.215(1) specifically prohibits appointed attorneys from
             accepting fees for the representation of indigent
             defendants. DPA attorneys are not at an unfair
             commercial advantage to private attorneys; they are

                                          -7-
             representing parties that would be unable to pay attorneys
             in the private sector.
Id. at 255-56. In determining that the DPA was entitled to governmental

immunity, the Supreme Court further held that “[i]f legal liability for the agency in

question would jeopardize the public treasury, then there is a strong justification

for the agency being immune from suit[.]” Id. at 256. On this basis, the Supreme

Court unambiguously determined that the DPA performed an integral government

function, entitling it to governmental immunity.

             Within Jefferson County, the Corporation serves an identical role to

that of the DPA in other parts of the state in that it is responsible for “[t]he

representation of indigent persons accused of crimes or mental states which may

result in their incarceration or confinement[.]” KRS 31.010(1). Furthermore, the

Corporation receives two-thirds of its funding from the state treasury through the

DPA and the remainder from the Louisville-Jefferson County Metro Government

(hereinafter “Louisville Metro”). The amount of funding provided by the local

government is determined by the DPA pursuant to KRS 31.060(2). Following the

reasoning of the Supreme Court, if costs are increased for the Corporation to

defend against malpractice suits, this would both place a strain on the DPA’s

limited resources and “would inevitably trickle down to taxpayers and ultimately

negatively impact the entire state and the indigent defendants being represented.”

Jacobi, 553 S.W.3d at 256. As its function is essentially identical to that of the


                                           -8-
DPA, the Corporation unquestionably performs an essential governmental function

in representing the indigent persons of Jefferson County.

             Having established the Corporation’s governmental function, we now

turn to the determination of its parentage. This inquiry is tied to that of the entity’s

function because “frequently only an arm of the state can exercise a truly integral

governmental function[.]” Comair, 295 S.W.3d at 99. An entity “derives its

immunity status through” its parent entity. Id. (quoting Autry, 219 S.W.3d at 719).

A determination of an entity’s parentage can be as simple as asking whether the

entity was created by the state, a county, or a city. Id.

             The Corporation was established as a non-profit organization in 1971

to represent indigent adults, juveniles accused of delinquency and status offenses,

and those individuals who are subjected to involuntary hospitalization due to

mental illness within Jefferson County. It exists solely to fulfill the legislative

mandates of KRS 31.060.

             (1) Each county, urban-county, charter county, and
                consolidated local government with a judicial circuit
                containing ten (10) or more Circuit Judges, excluding
                judges of family court divisions as designated by the
                Supreme Court, shall establish and maintain an office
                of public advocacy and submit a plan for the operation
                thereof to the Department of Public Advocacy. If the
                plan submitted is approved by the Department of
                Public Advocacy, the public advocate shall grant to
                the county, urban-county, charter county, or
                consolidated local government the amount to which it
                would be entitled under KRS 31.050(2) which shall

                                          -9-
                be used as the Commonwealth’s share in defraying
                the expenses of the program in that county, urban-
                county, charter county, or consolidated local
                government.

             (2) A county, urban-county, charter county, or
                consolidated local government identified in subsection
                (1) of this section shall contribute to the funding of
                the plan selected and approved in such amounts as the
                Department of Public Advocacy shall deem
                reasonable and necessary.

KRS 31.060.
             By statute, the Corporation’s funding is contingent upon approval by

the DPA of its plan for representation of indigent persons in Jefferson County.

Under KRS 31.050(2), the Corporation is granted funds upon the public advocate’s

approval of its plan, and those funds are paid through the Finance and

Administration Cabinet. Approximately two-thirds of the Corporation’s funding is

provided by the state in this manner. The remaining one-third of the Corporation’s

funding is provided by Louisville Metro. KRS 31.060(2) requires that county

governments provide funds, as deemed necessary by the public advocate.

Therefore, the DPA has control over both the Corporation’s plan for carrying out

its statutory duties and funding.

             Huddleston argues the trial court erred in failing to make additional

findings as to whether the DPA or Louisville Metro was the Corporation’s parent.

CR 52.02 does not mandate that a trial court make additional findings of fact. The



                                        -10-
rule “permits the trial court to determine the sufficiency of its factual findings.”

McKinney v. McKinney, 257 S.W.3d 130, 134 (Ky. App. 2008) (citation omitted).

Where a party properly preserves the issue through filing a motion pursuant to CR

52.02, “the question on appeal is whether the omitted finding involves a matter

which was essential to the trial court’s judgment.” Id. (citation omitted).

             Huddleston requested the following additional findings: (1) whether

the Corporation is a state agency, a county agency, or neither; (2) whether the

employees of the Corporation are state employees, county employees, or neither;

and (3) what entity, if any, is the “parent” of the Corporation. The trial court found

that “the DPA exhibits sufficient control over the Corporation pursuant to KRS

31.060” to satisfy the parentage prong of the Comair analysis and denied

Huddleston’s request for additional findings as unnecessary. Although it is

Huddleston’s position that the trial court failed to determine whether the DPA or

the urban county government was the Corporation’s parent, a point on which the

Corporation itself also appears uncertain, we are convinced the trial court made

adequate findings with regard to the parentage prong of the Comair analysis and

was not obligated to make additional findings simply because Huddleston

requested them.

             Furthermore, contrary to Huddleston’s claim, the Corporation’s

immunity status is distinguishable from that of the Kentucky High School Athletic


                                         -11-
Association (hereinafter “KHSAA”) in Yanero, 65 S.W.3d 510. First, Huddleston

attempts to characterize the Corporation as an agent of Louisville Metro, just as the

KHSAA is an agent of the Kentucky Board of Education, entitling it only to

qualified official immunity. Id. at 530. KRS 156.070(2) authorizes the Kentucky

Board of Education to designate an agent to “manage interscholastic athletics in

the common schools,” but does not mandate such a delegation. Conversely, KRS

31.060 requires the establishment and maintenance of an office of public advocacy

in Jefferson County. This is not an elective delegation of the urban county

government’s authority, but a specific legislative mandate.

             The funding and organization of the Corporation is distinct from that

of the KHSAA. Despite having been delegated authority by the Kentucky Board

of Education pursuant to statute, the KHSAA is not funded by the state treasury

and is made up of both public and private or parochial school members. Yanero,
65 S.W.3d at 530. The Kentucky Supreme Court found “the fact that many of its

member schools are private or parochial institutions, not enjoying governmental

immunity, precludes its being characterized as a state agency.” Id. (citation

omitted). Here, the Corporation is publicly funded – primarily through the DPA

with additional funding from Louisville Metro as deemed necessary by the public

advocate. KRS 31.060. Most importantly, unlike the KHSAA, the Corporation is




                                        -12-
entirely public, with no private component. Therefore, the Corporation’s immunity

status is distinguishable from that of the KHSAA.

             Due to its control over both the Corporation’s function and funding,

the DPA is the Corporation’s parent entity for purposes of immunity analysis.

Furthermore, in representing all indigent defendants in Jefferson County, as

mandated by KRS 31.010 and KRS 31.060, the Corporation performs an integral

government function. On this basis, the Corporation is entitled to governmental

immunity.

             Finally, we will briefly address Huddleston’s claim that additional

discovery is necessary for determination of the Corporation’s immunity status.

“Whether a summary judgment was prematurely granted must be determined

within the context of the individual case.” Suter v. Mazyck, 226 S.W.3d 837, 842

(Ky. App. 2007). It is true that summary judgment “is proper only after the party

opposing the motion has been given ample opportunity to complete discovery and

then fails to offer controverting evidence.” Id. at 841 (citation omitted). “The trial

court’s determination that a sufficient amount of time has passed and that it can

properly take up the summary judgment motion for a ruling is reviewed for an

abuse of discretion.” Blankenship v. Collier, 302 S.W.3d 665, 668 (Ky. 2010).

             Importantly, “the movant does not have to show that the party

opposing a motion for summary judgment actually completed discovery but only


                                         -13-
that the opposing party had the opportunity to do so.” Suter, 226 S.W.3d at 842

(citation omitted). “A party cannot complain of the lack of a complete factual

record when it can be shown that the respondent has had an adequate opportunity

to undertake discovery.” Leeds v. City of Muldraugh, 329 S.W.3d 341, 344 (Ky.

App. 2010) (internal quotation marks and citation omitted). “If the appellant had

proof that a genuine fact issue existed, it was appellant’s duty to tender some proof

to the court.” Neel v. Wagner-Shuck Realty Co., 576 S.W.2d 246, 250 (Ky. App.

1978) (citations omitted).

             As in Hartford Insurance Group v. Citizens Fidelity Bank & Trust

Co., 579 S.W.2d 628 (Ky. App. 1979), Huddleston had a period of nearly a year

between the filing of the complaint and the date of summary judgment to engage in

discovery, or to inform the court, pursuant to CR 56.06, why judgment should not

be entered or why a ruling on the motion for summary judgment should be

continued. No such affidavit appears in the record. Huddleston alleges he

repeatedly requested the trial court grant him leave for limited discovery. The

record indicates that at no time from the date he filed his complaint until the trial

court granted summary judgment did Huddleston engage in any discovery.

Importantly, as noted in the trial court’s judgment, Huddleston presented no facts

to contradict evidence presented by the Corporation regarding its establishment,

structure, and funding. On this basis, we are unconvinced by Huddleston’s


                                         -14-
argument that summary judgment was premature, and that additional discovery

would reveal any issue of material fact.

             Because the Corporation is entitled to governmental immunity, we

need not address Huddleston’s arguments regarding qualified official immunity.

             For the foregoing reasons, we affirm the judgment of the Jefferson

Circuit Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                        BRIEF FOR APPELLEE:

J. Vincent Aprile, II                        William A. Hoback
Louisville, Kentucky                         Mark S. Fenzel
                                             Louisville, Kentucky




                                           -15-